Exhibit 10.4

Indemnification Agreement

This Indemnification Agreement (“Agreement”) is made as of ________ __, 20__ by
and between Natera, Inc., a Delaware corporation (the “Company”), and
______________ (“Indemnitee”).  This Agreement supersedes and replaces any and
all previous agreements between the Company and Indemnitee covering the subject
matter of this Agreement. 

Recitals

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve publicly-held
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance and adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities.  Although the furnishing of such
insurance has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions and limitations.  At
the same time, directors, officers, and other persons in service to corporations
or business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself.  The Amended and Restated Certificate of Incorporation of the
Company (as the same may be amended and/or restated from time to time, the
“Certificate of Incorporation”) permits, and the Bylaws of the Company (as the
same may be amended and/or restated from time to time, the “Bylaws”), require
indemnification of the officers and directors of the Company.  Indemnitee may
also be entitled to indemnification pursuant to the General Corporation Law of
the State of Delaware (the “DGCL”).  The Bylaws, Certificate of Incorporation
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that contracts may be entered
into between the Company and members of the board of directors, officers and
other persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification may
increase the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws,
Certificate of Incorporation and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Bylaws,
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as an
officer or director without adequate protection, and the Company desires
Indemnitee to serve or continue to serve in such capacity.  Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that Indemnitee be so indemnified; and





Natera, Inc.

Indemnification Agreement

--------------------------------------------------------------------------------

 



WHEREAS, in order to induce Indemnitee to serve or continue to serve as a member
of the Board or as an officer of the Company, the Company has determined it is
advisable and agrees to enter into this Agreement with Indemnitee.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.            Services to the Company.  Indemnitee agrees to serve, as
applicable, as a director, officer, employee or agent (as hereinafter defined)
of the Company or, at the request of the Company, as an agent of any other
Enterprise.  Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position.  This Agreement shall
not be deemed an agreement by the Company (or any of its subsidiaries or any
Enterprise) to employ Indemnitee in any capacity.  Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any other
Enterprise controlled by the Company), if any, is at will, and the Indemnitee
may be discharged at any time for any reason, with or without cause, except as
may be otherwise provided in any written employment contract between Indemnitee
and the Company (or any such Enterprise), other applicable formal severance
policies duly adopted by the Board, or, with respect to service as a director or
officer of the Company, by the Certificate of Incorporation and Bylaws and the
DGCL.  The foregoing notwithstanding, this Agreement shall continue in force
after Indemnitee has ceased to serve, as applicable, as an officer, director,
agent or employee of the Company or, at the request of the Company, as an agent
of any other Enterprise, as provided in Section 16 hereof.

Section 2.             Definitions.  As used in this Agreement:

(a)          References to “agent” of an Enterprise shall mean any person who is
or was a director, officer, employee, partner, manager, trustee, fiduciary or
other official of such Enterprise or a subsidiary of such Enterprise or other
person authorized by such Enterprise to act for such Enterprise or a subsidiary
of such Enterprise, to include any person serving in such capacity as a
director, officer, employee, partner, manager, trustee, fiduciary or other
official of another corporation, partnership, limited liability company, joint
venture, trust, employee benefit plan or other enterprise at the request of, for
the convenience of, or to represent the interests of such Enterprise or a
subsidiary of such Enterprise.

(b)          A “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:

i.            Acquisition of Stock by Third Party.  Any Person (as defined
below) is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities
unless the change in relative Beneficial Ownership of the Company’s securities
by any Person results solely from a reduction in the aggregate number of
outstanding securities entitled to vote generally in the election of directors;
provided, however, that the foregoing shall not include any Person having such
status prior to the date hereof unless after the date hereof such Person is or
becomes the Beneficial Owner, directly or indirectly, of additional securities
of the Company representing in the aggregate an additional five percent (5%) or
more of the combined voting power of the Company’s then outstanding securities;

ii.           Change in Board of Directors.  During any period of two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;





2

--------------------------------------------------------------------------------

 



iii.          Corporate Transactions.  The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or an entity that controls, directly or
indirectly, such surviving entity) more than 50% of the combined voting power of
the voting securities of the surviving entity or an entity that controls,
directly or indirectly, such  surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity or such
entity that controls, directly or indirectly, the surviving entity;

iv.          Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or

v.           Other Events.  The occurrence of any other event of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

For purposes of this Section 2(b), the following terms shall have the following
meanings:

(A)         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

(B)         “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company and its subsidiaries, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company. 

(C)         “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger or consolidation of the Company
with another entity.

(c)          “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or any other Enterprise.

(d)          “Disinterested Director” shall mean a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

(e)          “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employment benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as an agent.

(f)           “Expenses” shall include:

(i)           all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees of experts and other professionals, mediators’ fees and arbitrators’
fees, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this





3

--------------------------------------------------------------------------------

 



Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding, or responding
to, or objecting to, a request to provide discovery in any Proceeding;

(ii)          Expenses of the type described in clause (i) above and clause
(iii) below incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent, and

(iii)         for purposes of Section 14(d) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement, by litigation or otherwise;

with respect to any Proceeding, and actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal,
to which he is, was or at any time becomes a party or a witness, or is
threatened to be made a party to, participant in or a witness with respect to,
by reason of his Corporate Status.  The parties agree that for the purposes of
any advancement of Expenses for which Indemnitee has made written demand to the
Company in accordance with this Agreement, all Expenses included in such demand
that are certified by affidavit of Indemnitee’s counsel as being reasonable in
the good faith judgment of such counsel shall be presumed conclusively to be
reasonable.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.

(g)          “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h)          The term “Proceeding” shall include any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternate dispute resolution mechanism, stockholder demand,
investigation (including without limitation qui tam investigations (regardless
of whether the qui tam remains under seal)), inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise and whether of a civil, criminal,
administrative, legislative, or investigative (formal or informal) nature,
including any appeal therefrom, in which Indemnitee was, is or is reasonably
expected to be involved as a party, potential party, non-party witness or
otherwise by reason of the fact of Indemnitee’s Corporate Status, by reason of
any action taken by Indemnitee (or a failure to take action by Indemnitee) while
acting (or failing to act) pursuant to Indemnitee’s Corporate Status, in each
case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement.  If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, the situation shall be deemed a Proceeding under this paragraph.

(i)           References to “fines” shall include, without limitation, any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Company” shall include, without limitation, any
service as a director, officer, employee or agent of the Company or any other
Enterprise which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries, including as a deemed fiduciary thereto; and a
person who acted in good faith and in





4

--------------------------------------------------------------------------------

 



a manner such person reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall, without
limitation, be deemed to have acted in manner “not opposed to the best interests
of the Company” as referred to in this Agreement.

Section 3.            Indemnity in Third-Party Proceedings.   The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (other than a Proceeding by or in the right of the Company to procure
a judgment in its favor) by reason of, or in any way connected with, resulting
from or relating to Indemnitee’s Corporate Status.  Pursuant to this Section 3,
Indemnitee shall be indemnified to the fullest extent permitted by law against
all Expenses, judgments, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines and amounts paid in settlement)
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, in the case of a
criminal Proceeding had no reasonable cause to believe that Indemnitee’s conduct
was unlawful.  The parties hereto intend that this Agreement shall provide to
the fullest extent permitted by law for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Certificate of Incorporation, the Bylaws, vote
of the Company’s stockholders or directors or applicable law.

Section 4.            Indemnity in Proceedings by or in the Right of the
Company.  The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor, by reason of, or in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status.  Pursuant to this
Section 4, Indemnitee shall be indemnified to the fullest extent permitted by
law against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company.  No indemnification for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that the Delaware Court (as hereinafter defined) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.

Section 5.            Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
fullest extent permitted by law and to the extent that Indemnitee is a party to
or a participant in any Proceeding and is successful, on the merits or
otherwise, in such Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with or related to each successfully
resolved claim, issue or matter to the fullest extent permitted by law.  For
purposes of this Section 5 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue, or matter.

Section 6.            Indemnification For Expenses of a Witness.
 Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by law and to the extent that Indemnitee is, by reason of, or in any
way connected with, resulting from, or relating to Indemnitee’s Corporate
Status, a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

Section 7.            Partial Indemnification.  If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.





5

--------------------------------------------------------------------------------

 



Section 8.             Additional Indemnification.

(a)          Notwithstanding any limitation in Sections 3, 4, or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party or participant to or threatened to be made a party or participant to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of, or in any way connected with,
resulting from, or relating to, Indemnitee’s Corporate Status.

(b)          For purposes of Section 8(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:

i.            to the fullest extent authorized or permitted by the provisions of
the DGCL that authorize or contemplate additional indemnification by agreement
or otherwise, or the corresponding provisions of any amendments to or
replacement of the DGCL,

ii.           to the fullest extent authorized or permitted by any amendments to
or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors, and

iii.          to the fullest extent authorized or permitted by any court of
competent jurisdiction interpreting or analyzing any indemnification or
advancement agreement under Delaware law.

Section 9.            Exclusions.  Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnification payment in connection with any claim involving Indemnitee:

(a)          [subject to the subrogation rights set forth in Section 15,]1 for
which payment has actually been made to or on behalf of Indemnitee under any
insurance policy or other indemnity provision, except with respect to any excess
beyond the amount actually paid under any insurance policy or other indemnity
provision; or

(b)          for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof)
or similar provisions of state statutory law or common law, (ii) any
reimbursement of the Company by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (iii) any
reimbursement of the Company by Indemnitee of any compensation pursuant to any
compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act; or

(c)          except as provided in Section 14(d) of this Agreement, in
connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the Company or its subsidiaries or any Enterprise or its
or their directors, officers, employees or agents, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

Section 10.           Advancement of Expenses.  Notwithstanding any provision of
this Agreement to the contrary (other than Section 14(d)), the Company shall
advance, to the extent permitted by law, the Expenses incurred

--------------------------------------------------------------------------------

1 Insert if agreement is for Venture Fund director.

 





6

--------------------------------------------------------------------------------

 



by Indemnitee in connection with any Proceeding (or any part of any Proceeding)
not initiated by Indemnitee or any Proceeding initiated by Indemnitee with the
prior approval of the Board as provided in Section 9(c), and such advancement
shall be made within thirty (30) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.  Advances shall be
unsecured and interest free.  Advances shall be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.  In accordance with Section 14(d), advances shall include any and all
reasonable Expenses incurred in undertaking efforts and/or pursuing an action to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed.  The
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
the Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. The Company acknowledges and agrees that the
foregoing undertaking constitutes the undertaking required by Section 145(e) of
the DGCL.  No other form of undertaking shall be required other than the
execution and delivery of this Agreement.  The parties agree that the Indemnitee
shall not be obligated to repay any amounts advanced hereunder until a court of
competent jurisdiction from which no appeal can be taken (or an award of an
arbitrator acting in accordance with Section 14(a), from which no application to
vacate or modify can properly be made to a court) shall determine that
Indemnitee is not entitled to be indemnified by the Company.

Section 11.           Procedure for Notification and Defense of Claim.

(a)          Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof.  The written notification to the Company
shall include a description of the nature of the Proceeding but Indemnitee need
not provide notice of any Proceeding to which the Company is a party or as to
which Indemnitee reasonably believes the Company has already received
notice.  To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such
Proceeding.  The omission by Indemnitee to notify the Company hereunder will not
relieve the Company from any liability which it may have to Indemnitee hereunder
or otherwise than under this Agreement, and any delay in so notifying the
Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement.  The Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification.

(b)          The Company will be entitled to participate in the Proceeding (or
any part thereof) at its own expense.

Section 12.           Procedure Upon Application for Indemnification.    

(a)          Upon written request by Indemnitee for indemnification pursuant to
Section 11(a), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made promptly and without unreasonable
delay in the specific case:  (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred,
(A) by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum
of the Board, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee or (D) if so
directed by the Board, by the stockholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten (10) days after such determination.  Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such





7

--------------------------------------------------------------------------------

 



determination.  Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless
therefrom.  The Company promptly will advise Indemnitee in writing with respect
to any determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.

(b)          In the event the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 12(a) hereof, the
Independent Counsel shall be selected as provided in this Section 12(b).  If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising Indemnitee of the identity of the Independent Counsel so selected.  If
a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected.  In either event, Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided,  however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or the Delaware Court has determined that such objection is without
merit.  If, within twenty (20) days after the later of submission by Indemnitee
of a written request for indemnification pursuant to Section 11(a) hereof and
the final disposition of the Proceeding, no Independent Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Delaware Court for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by such court or by
such other person as such court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 12(a) hereof.  Upon the due commencement of
any judicial proceeding or arbitration pursuant to Section 14(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 13.          Presumptions and Effect of Certain Proceedings.

(a)         In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent permitted by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption by its adducing clear and convincing evidence to the
contrary.  Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b)         Subject to Section 14(e), if the person, persons or entity empowered
or selected under Section 12 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent
permitted by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification,
or (ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires





8

--------------------------------------------------------------------------------

 



such additional time for the obtaining or evaluating of documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 13(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a) of this Agreement and if (A) within fifteen (15) days after
receipt by the Company of the request for such determination the Board has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 12(a)
of this Agreement.

(c)         The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

(d)         For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of any Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of any
Enterprise in the course of their duties, or on the advice of legal counsel for
any Enterprise or on information or records given or reports made to any
Enterprise by an independent certified public accountant or by an appraiser,
financial advisor or other expert selected with reasonable care by or on behalf
of any Enterprise.  The provisions of this Section 13(d) shall not be deemed to
be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

(e)         The knowledge and/or actions, or failure to act, of any director,
officer, employee or agent of any Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

Section 14.          Remedies of Indemnitee.    

(a)         Subject to Section 14(e), in the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(a) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 or the second to last sentence of Section 12(a) of
this Agreement within ten (10) days after receipt by the Company of a written
request therefor, (v) payment of indemnification pursuant to Section 3, 4 or 8
of this Agreement is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification, or (vi) in the event
that the Company or any other person takes or threatens to take any action to
declare this Agreement void or unenforceable, or institutes any litigation or
other action or Proceeding designed to deny, or to recover from, the Indemnitee
the benefits provided or intended to be provided to the Indemnitee hereunder (or
pursuant to other rights to indemnification and advancement of expenses,
including without limitation pursuant to the Certificate of Incorporation,
Bylaws, or any vote of directors or stockholders), Indemnitee shall be entitled
to an adjudication by a court of Indemnitee’s entitlement to such
indemnification or advancement of Expenses.  Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 14(a); provided,  however, that the foregoing 180-day limit shall
not apply in respect of a proceeding brought by Indemnitee to enforce
Indemnitee’s rights under Section 5 of this Agreement.  The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.





9

--------------------------------------------------------------------------------

 



(b)          In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination.  In any judicial proceeding or arbitration commenced
pursuant to this Section 14 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c)          If a determination shall have been made pursuant to Section 12(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d)         The Company shall, to the fullest extent permitted by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.  It is the intent of the Company that, to the
fullest extent permitted by law, the Indemnitee not be required to incur legal
fees or other Expenses associated with the interpretation, enforcement or
defense of Indemnitee’s rights under this Agreement by litigation or otherwise
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Indemnitee hereunder.  The Company
shall, to the fullest extent permitted by law, indemnify Indemnitee against any
and all Expenses and, if requested by Indemnitee, shall (within ten (10) days
after receipt by the Company of a written request therefor) advance, to the
fullest extent permitted by law, such Expenses to Indemnitee, which are incurred
by Indemnitee in connection with any effort undertaken or action brought by
Indemnitee for indemnification or advancement of Expenses from the Company under
this Agreement, the Certificate of Incorporation, the Bylaws, or any vote of
directors or stockholders, or under any directors’ and officers’ liability
insurance policies maintained by the Company.

(e)          Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding (or, for the avoidance of doubt, prior to the advancement of
Expenses).

Section 15.           Non-exclusivity; Survival of Rights; Insurance;
Subrogation.    

(a)          The rights to receive indemnification and advancement of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the Bylaws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise.  No amendment, alteration or
termination of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or termination.  To the extent that a change in Delaware law, whether
by statute or judicial decision, permits greater indemnification or advancement
of Expenses than would be afforded currently under the Bylaws, Certificate of
Incorporation and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)          To the extent that any Enterprise maintains an insurance policy or
policies providing liability insurance for directors, officers, employees or
agents of such Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of such claim or of
the commencement of a Proceeding, as the case may be, to the insurers in





10

--------------------------------------------------------------------------------

 



accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies. In the event of a
Change in Control, or the Company becoming insolvent (including being placed
into receivership or entering the federal bankruptcy process and the like), the
Company shall maintain in force any and all insurance policies then maintained
by the Company in respect of Indemnitee (including directors’ and officers’
liability, fiduciary, employment practices or otherwise), for a period of six
years thereafter (“Tail Policy”). The Tail Policy shall be placed and serviced
by the broker of the Company’s choice with incumbent insurance carriers using
the policies that were in place at the time of the Change in Control (unless the
incumbent carriers do not offer such policies, in which case the Tail Policy
shall be substantially comparable in scope and amount as the expiring policies,
and the insurance carriers for the Tail Policy shall have an AM Best rating that
is the same or better than the AM Best ratings of the expiring policies).

(c)          In the event of any payment by the Company under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

(d)         [Subject to the subrogation rights set forth in Section 15,]2 [t]The
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise. If
and to the extent any third party, other than an insurance provider, shall first
provide to Indemnitee any indemnification or advancement of Expenses for which
the Company shall have liability hereunder (without regard to Section 9(a)) or
under the Certificate of Incorporation, Bylaws, vote of directors or
stockholders or otherwse, then at the request of Indemnitee (notwithstanding
Section 9(a)), the Company shall reimburse such third party for the
indemnification and advancement of Expenses actually paid to or on behalf of
(and not theretofore reimbursed by) Indemnitee. 

(e)         The Company’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Company as an agent of
any other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such other
1Enterprise. 

--------------------------------------------------------------------------------

[1 For directors affiliated with Venture Funds, paragraph (e) will be replaced
with:

“The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more venture capital funds that has invested in the Company and certain of its
affiliates (collectively, the “Fund Indemnitors”). The Company hereby agrees (i)
that it is the indemnitor of first resort (i.e., its obligations to Indemnitee
are primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary), (ii) that it shall be required to advance the full
amount of Expenses incurred by Indemnitee and shall be liable for the full
amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by this Agreement,
the Certificate of Incorporation or Bylaws (or any agreement between the Company
and Indemnitee), without regard to any rights Indemnitee may have against the
Fund Indemnitors, and (iii) that it irrevocably waives, relinquishes and
releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms
hereof.”]

2 Insert if agreement is for Venture Fund director.

 





11

--------------------------------------------------------------------------------

 



Section 16.           Duration of Agreement; Successors.    

(a)          This Agreement shall continue until and terminate upon the later
of: (i) ten (10) years after the date that Indemnitee shall have ceased to serve
as a director, officer, employee or agent of the Company or of any other
Enterprise or (ii) one (1) year after the final termination of any Proceeding
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement relating thereto.  For the
avoidance of doubt, this Agreement shall provide for rights of indemnification
and advancement of Expenses as set forth herein for any event or occurrence
related to Indemnitee’s Corporate Status, regardless of whether such events or
occurrences occurred before or after the date of this Agreement.

(b)          The indemnification and advancement of expenses rights provided by
or granted pursuant to this Agreement shall be binding upon and be enforceable
by the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or any other Enterprise, and shall inure to the benefit
of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement and indemnify Indemnitee to the fullest extent permitted by law. 

Section 17.           Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

Section 18.           Enforcement.

(a)          The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
or continuing to serve as a director or officer of the Company.

(b)          This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws, any vote of directors or stockholders, and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder. The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement may be inadequate, impracticable,
and difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm.  Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm
(having agreed that actual and irreparable harm will result in not forcing the
Company to specifically perform its obligations pursuant to this Agreement) and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled.  The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking





12

--------------------------------------------------------------------------------

 



in connection therewith.  The Company acknowledges that in the absence of a
waiver, a bond or undertaking may be required of Indemnitee by the Court and the
Company hereby waives any such requirement of a bond or undertaking.

Section 19.          Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver shall be binding unless executed in writing by the
party giving the waiver. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement nor shall any waiver constitute a continuing waiver.

Section 20.          Notice by Indemnitee.  Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 21.           Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed. (d) sent by facsimile transmission, with
receipt of oral confirmation that such transmission has been received, or (e)
sent by electronic mail (provided that no “error” or “bounce back” message is
received in response to such email) :

(a)         If to Indemnitee, at the address indicated on the signature page of
this Agreement, or such other address as Indemnitee shall provide to the
Company.

(b)         If to the Company to:

Natera, Inc.

201 Industrial Road, Suite 410

San Carlos, California

Redwood City, California

Attention: Corporate Secretary

Facsimile No.:  [__________]

Email: [_________]

or to any other address as may have been furnished to Indemnitee by the Company,
with a copy, which shall not constitute notice, to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

1200 Seaport Boulevard

Redwood City, California 94063

Attention: John Dietz

Facsimile No.:  (650) 321-2800

Email: [__________]

Section 22.           Contribution.  To the fullest extent permitted by law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s). Except as to
the extent prohibited by law, in no event shall Indemnitee's portion of the
amounts incurred





13

--------------------------------------------------------------------------------

 



by Indemnitee exceed the aggregate amount of compensation received by Indemnitee
from the Company and its subsidiaries for service in a Corporate Status, and the
Company's contribution shall not be less than such amount as shall permit
compliance with this sentence.

Section 23.           Applicable Law and Consent to Jurisdiction.  This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules.  Except with respect to any
arbitration commenced by Indemnitee pursuant to Section 14(a) of this Agreement,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service in the State of
Delaware irrevocably National Registered Agents, Inc., 160 Greentree Drive,
Suite 101, Dover, Delaware 19904 as its agent in the State of Delaware as such
party’s agent for acceptance of legal process in connection with any such action
or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

Section 24.           Identical Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 25.           Miscellaneous.  Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate.  The headings
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

NATERA, INC.

INDEMNITEE

 

 

 

 

By:

 

 

 

Name:

Name:

Office:

Address:

 

 

 

 

 

 

 

 

 

 

Facsimile No.:

 

 

 

Email:

 



14

--------------------------------------------------------------------------------